 240 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Greif Bros. Corporation and United Steelworkers of America, AFL-CIO-CLC. Case 6-C A -9572 Sept em her 20. 1978 DECISION AND ORDER BY CHAIRMAI" FANI"ING AND ME:\1BERS PENELLO AI"D TRUESDALE On July 14, 1978, Administrative Law Judge Peter E. Donnelly issued the attached Decision in this ceeding. Thereafter, Respondent filed exceptions and a supporting brief. and the General Counsel filed an answering brief. Pursuant to the provisions of Section 3(h) of the National Labor Relations Act. as amended. the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. The Board has considered the record and the tached Decision in light of the exceptions and briefs and has decided to affirm the rulings. findings, and conclusions of the Administrative Law Judge and to adopt his recommended Order.1 ORDER Pursuant to Section IO(c) of the National Labor Relations Act, as amended. the National Labor tions Board adopts as its Order the recommended der of the Administrative Law Jugde and hereby ders that the Respondent, Greif Bros. Corporation, Delaware, Ohio, its officers, agents, successors. and assigns, shall take the action set forth in the said ommended Order. 'In adopting the Administrative Law Judge's dectsion not to defer. we do not rely on his citat1on of D1ven1tied lnduslnn. a Dt.,,i\ion Stave Company. 208 NLRB 233 (1974). DECISION OF THE (' ASE PETER E. DONISELLY, Administrative Law Judge: The charge herein was filed by United Steelworkers of America, AFL-CIO-CLC. herein called Charging Party or Union. on September 14, 1976, and a complaint thereon was issued on August 23. 1977, alleging that Greif Bros. Corporation, herein called Respondent or Employer. violated Section 8(a)(l) and (3) of the Act by denying a union member ployee permission to be absent from work without pay to attend a union conference; by threatening to discharge ployees if they attended the conference; and by discharging employee Ronald Franklin for attending the conference.' 1 At the hearing par. 5 of the complaint was amended to read: At all times malenal herem. the following named persons occupied the positions set opposite their respective names and have been agents of 238 NLRB No. 30 An answer was timely filed by Respondent and pursuant to notice a hearing was held hefore the Administrative Law Judge at Pittsburgh. Pennsylvania. on Novemher 16 and December 19. 1977. Briefs were timely filed hy General Counsel. Charging Party. and Respondent which have been July considered. iS 01· FA( I I. EMPLOYER'S Employer is a Delaware corporation engaged in the manufacture and nonretail sale of shipping containers at facilities in various States of the Gnited States. During the 12-month period immediately preceding issuance of the complaint herein, Respondent in the course and conduct of its business operations shipped goods and materials valued in excess of $50,000 from facilities located in one State of the United States directly to points outside said State. The complaint alleges. the answer admits. and I find that the Employer is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act. II. THlo LABOR The complaint alleges. the Respondent in its answer mits. and I find that the Gnion is a labor organization withm the meaning of Section 2(5) of the Act. Ill. AU.l'GED t'NrAIR LABOR PRACIICI:S2 A. fi.1cts As noted above. Respondent is a manufacturer of ping containers with facilities throughout the United States and Canada. About 120 of these locations operate under separate contracts with varying expiration dates with ent locals of the Union. These locals represent about I ,200-1,300 employees. On August 9, 1976, George Sirolli. then director of joint studies department of the Cnion. wrote to the presidents of the local unions representmg the Respondent's employees advising them. in pertinent part: President I. W. Abel has appointed District Director Edward Sadlowski Chairman of the Steelworkers Greif Respondent, actmg on its behalf. and are supervisors and/or agents within the meaning of Section 2(1!) and/or 2( 13) of the Act: E. M. Bobula, vice president; Claude Livingston. plant manager, Fordtown, Tennessee; Henry Peterson. assistant supenntendent, Chicago. lllinms. Par. 6(a) was amended to read "Claude Ltvingston." It was further lated at the hearing that the name "Peterson" in the complamt be corrected to "Peters." In addition, par.6 was amended to add a new par. 6(f) to read. "On or about September 14, 1976. Respondent dtscrimmatorily demed mission for Randy Ryan, an employee at Respondent's Taylor. Michigan, facility and a member of Local Union 15454, to he absent from work for the purrose of attending a union conference on September 16 and 17, 1976, m 
Pittsburgh, Pennsylvarua." 1 Respondent's motion to dismiss par. 6(e) of the complaint was granted, without objection, inasmuch as no evidence was adduced to establish an) violation with respect to that allegation. Respondent's motion to dismiss par. II (b) of the complaint was denied at the hearing and Respondent renews its contention in its brief, that the motion should have been granted. However. I adhere to my ruling and any appeal therefrom should be directed to the Board.  GREIF BROS. CORPORATION 241 Bros. Corporation's Coordinated Bargaining tee. This Committee shall endeavor to establish a mon bargaimng program which will be followed ing future negotiations. Therefore, a two-day conference of our Greif Bros. bargaining units will be convened in Pittsburgh. sylvania. at our International Headquarter's tional Center. Room 904, 10:00 a.m., Thursdav and Friday. September 16 and 17. 1976. The participants will discuss the feasibility of developmg a coordinated bargaining program among the units of this Company. In further explaining the purpose of the meeting. Sirolli testified that the conference did not necessarily contemplate contract demands for a multiplant master contract covering all Respondent's employees. In this respect Sirolli testified, in response to inquiry: Not necessarily. A common bargaining approach would mean that we would review, for example, the pension agreements and the variables that exist tween the bargaining units. the inadequacies of the benefits. and we would say now, in this area, which Local Union or bargaining unit must be emphasis in upgrading the pensions. or if there would be no cost of living clause, we would say that a cost of living clause for this particular company is something that is lutely necessary, and each bargaining unit should phasize this and submit this as a demand. So when you are talking about a common approach it means endeavoring to raise the benefits and wages to a common standard so that the Company cannot play one hargaming unit against another.1 Upon receipt of the letters. several of the union officials requested and were granted leave without pay to attend the conference. These included John (Randy) Ryan. president of Local 15454 at Taylor. Michigan: Lloyd Sutton. ident of Local I 4480 at Chicago; George Perrett, president of Local 5117 at Youngstown, Ohio: and James Perry, nancial secretary of Local 5117. Certain other union cials were denied permission for leave to attendŁ Edward M. Bobula, vice president and director of trial relations for Respondent. testified that he first became aware of the Pittsburgh conference shortly after Labor Day 1976, from Wayne Barry, plant manager at the dent's facility at Sparrows Point. Maryland, when the ident of the local union requested time off in order to tend. Bobula. being opposed to the concept of coordinated bargaining which the conference was designed to promote, immediately contacted the Respondent's organized plants with instructions that they were not to grant leave to ployees to attend the conference. Bobula. in a position ter submitted pursuant to the investigation. stated: The Company's position is that we are opposed to ordinated bargaining and certainly are not going to 1 Suolli testified that the Union has multiplant contracts w1th several ducers in the steel industry. includmg Amencan Can. NatiOnal Can. and Continental l'an. Ł These mduded Ronald franklin. pre" dent ,,f Local 15236 at the Kmgs· port. Tennes>ee. faciht} and Vmcent Melchwrre. recordmg secretan of L,,_ cal 5237 at the Twm Oaks. Pennsylvama. facihty. support such a program by permitting our employees to he absent from their jobs for this purpose. As the purpose of this meeting was not in the best interest of Greif Bros. Corporation we advised all local union officers that we were not granting time off from work for them to attend. They were further instructed that tf they took matters into their own hands and left without permission they would he subjecting selves to disciplinary action including discharge. Bohula also testified that manpower and production siderations played a part in his decision to deny employees leave to attend the conference. In those cases where leave had already been granted to attend. it was rescinded. though several attended anyway. using vacation time to do so. Several local union representatives testified that time off had been given to the employees routinely in the past for attending to union related matters. This leave had been without pay. These matters included leave to attend Union conventions at the international level; conferences of local unions concerning pension matters: political conferences: auditing the hooks of local unions: as well as grievances. arbitrations and contract negotiations. Clearly it was spondent's longstanding practice to grant time off without pay for these purposes. as well as for various personal sons. It was also stipulated that the conference was the first call solely to discuss coordinated bargaining for dent's employees. At the Chicago facility, Local 14480 represented dent's employees and Lloyd Sutton was its president. About 3 days after having received Sirolli's letter of invitation to the conference. Sutton requested and received permission from Plant Superintendent Frank Stenis to attend the ference. However on about September 14, Assistant Plant Superintendent Henry Peters advised him that he (Peters) had received a call from Mr. Kelly, Respondent's regional director. to the effect that he should not attend the ence. At Sutton's request and in his presence, Peters called Kelly. Peters then 
told Sutton that he had been told by Kelly that if Sutton went to the conference he would he jeopardizing his job. However. since Stenis agreed that ton had the right to attend the conference, he did so, taking leave without pay. At the Kingsport, Tennessee. facility, the president of cal I 5236 was Ronald Franklin. On about September 2. Franklin approached Plant Manager Claude Livingston with a request for leave to attend the conference. Livingston told him that he had heard what type of meeting it was and that Franklin could not go. Further, that if he did go he would be fired. Livingston stated that the decision was made "higher up." Several days later Livingston brought Franklin a letter dated September 13, signed by Livingston. The body of the letter read: This is to advise that the Company does not grant you leave of absence to attend a union conference which is not in the best mterest of Greif Bros. Corporation. If you take it upon yourself to attend this conference without permission you are subject to disciplinary tion as well as dismissal.  242 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Franklin attended the conference and was fired by ingston upon his return. The matter was grieved and quently went to arbitration under the contract. While the Union argued that Franklin's discharge was discriminatory before the arbitrator, the arbitrator's decision turned sively on the interpretation of a contract provision dealing with leaves of absence for attending conventions.' The trator concluded that both parties were at fault for not fining more precisely the contract language, but finds that Franklin was ''guilty of refusing to obey a direct order of the Company." Also, that while no "complete injustice has been done," the discharge penalty was too severe. The trator ordered Franklin hack to work, without loss of niority, but without reimbursement for lost wages. B. Discussion and Analnis It is the position of the General Counsel and the ing Party that the Union was engaged in protected certed activity in conducting the conference and. further. that the Respondent violated the Act when it denied quests for leave without pay for its employees to attend. Respondent on the other hand contends that it has lute discretion to deny leave to its employees. and that in anv event the denial of leave in the instant case was not motivated by antiunion considerations but rather by pelling business jUstification. In my opinion the General Counsel and the Charging Party represent the more tenable position. First. it is necessary in examining the legal issue here to determine whether or not the activity was protected. 1 agree with the General Counsel and Charging Party that it was. Respondent reasons that since the Union would violate tion 8(b)(3) of the Act by insisting to the point of impasse that bargaining be conducted on a multiplant basis, spondent did not violate the Act by denying leave to its employees to attend a conference to discuss coordinated bargaining. However the Board precedent cited by dent is not applicable where. as here. the Union has taken no positive bargaining stance on the matter of multiplant bargaining. but is simply calling the local unions together to explore the matter. Further. the evidence herein, larly the testimony of Sirolli and his letter to the presidents of the local unions. indicates that a discussion of nated bargaining included such matters as common gaming goals, and not necessarily a single multiplant tract. In my opinion the Union and its local components were privileged to conduct such a conference and in so doing were engaged in protected concerted activity. Thus, I conclude that the nature and purpose of the meeting was an insufficient basis 
!iJr Respondent's denial of leave to attend. Respondent also contends that the manpower and duction considerations were a factor in its decision to deny the leave herein. However. the entire record herein suades me that the loss of manpower and production at the various plants. which would have been occasioned by 'The applicahle wh1chappears m art. 6. 'cc 6.01. re.tJ" Upon the appltcat10n to the supcnntendent of the plant the Company allow a rea:-.onablc leave of up to twenty J.ay:-., without pay to a Unum memhcr whtle tl\.:t1ng a delegate to an duthorll.ed Union conventHm w·1thout los:-. 1.lf :-.enionty nghts granting the requested leave, was not a factor in dent's decision to deny the leave request. The record makes it abundantly clear that the motivating consideration in nying the leave herein was Respondent's opposition to the principle of coordinated bargaining. In this regard I note that Bohula's immediate reaction upon hearing of Sirolli's letter was to advise all the facilities affected that leave was not to he granted for that purpose. No effort was made to determine what effect, if any, the absences would have had on productivity. Even stronger evidence of motivation is apparent in Bobula's position paper of September 24. I 976. and Bohula's own testimony to the efrect that he was vated. in denying the leave, by his opposition to nated bargaining. Accordingly I conclude the motivation for refusing the employees' requests for leave to attend the conference was Respondent's opposition to the concept of coordinated bargaining. Having determined that Respondent's actions were so motivated. there remains for consideration whether or not its actions were nevertheless privileged. Respondent tends. as noted earlier. that its right to deny leave to ployees is absolute. I do not agree. Further. I conclude that Respondent's denial of leave in the circumstances of this case violates the Act. In reviewing the evidence, it is clear that leave has been granted in the past for various related purposes. Several employee witnesses so testified. as detailed above. Leave without pay had also been granted for personal reasons. It is clear that it was Respondent's policy and practice to grant leave without pay for related and personal business. In these circumstances, to deny permission to employees to attend this conference due to the Respondent's opposition to the subject matter of the conference was unlawful in violation of Section 8(a)( 1) of the Act. In agreement with the General Counsel and the Charging Party. I further conclude that the remarks made to Sutton and Franklin were essentially threats of termination for tending the conference. Having concluded that Respondent acted unlawfully in denying employees leave without pay to attend the conference. I also conclude that threats of charge by the Respondent made to employees to dissuade them from attending are also unlawful. Likewise with respect to the matter of Franklin's charge: It is clear that Franklin was discharged because he attended the conference in defiance of Respondent's structions. Since attendance at the conferem:e was a tected wncerted activity, discharging him for attending lates Section 8(a)(3) of the Act. With respect to the issue of deferraL Respondent tends that the Board is obliged to defer \o the decision of the arbitrator with respect to Franklin's discharge, in formity with the Spielherg principle." In Spielherg the Board enunciated a policy of deferring to the decisions of tors where the arbitration proceedings appear to have heen 
fiur and regular, the parties agreed to be bound by the sults of the arbitration. and the arbitrator's decision was not clearly repugnant to the purpm,es and policies of the Act. The issue is whether or not the arbitration award herein meets the criteria established in 5)pielherg and suhseyuent related precedent. 'Sptelhcrx ,\lanuf<tctrmng Companr, 112 Nl.RB IOHO (19551  GREIF BROS. CORPORATION 243 In the instant case it is clear that although the issue of statutory discrimination was raised and argued by the Union at the arbitration. it was 1gnored by the arbitrator in deciding the case. The decision was based exclusively on contract considerations. Thus it is apparent that the tor's decision did not comport with the Spielhag crit.:ria inasmuch as the decision was repugnant to the purposes and policies of the Act. The following language wa' cently used by the Board in applying the Spic/herg criteria: In Spidherg, the Board held that the objective of couraging the voluntary settlement of lahm disputes will be hest served by the recognition of arbitration awards where the arbitration proceedings appear to have been fair and regular. all parties have agreed to he hound. and the arbitrator's decision is not repugnant to the purposes and policies of the Act. Where the arbitrator does not address himself to the unfair labor practice issue and his decision is contrary to unfair labor practice decisions under the Act, ing effect will not he given to the arbitration award. [Citatwns omitted.]' Apart from these considerations. and even assuming that the Board is obliged to defer to the arbitration with respect to Franklin's discharge. it 1s apparent that the arbitrator's decision treated only Franklin's discharge and none of the other allegations of the complaint which are closely related thereto. In these Circumstances the orderly processes of gation seem to suggest that the Bnard retained Jllnsdiction over the disposition of all of the issues raised h\ the plaint. In my opmion deferral to the arbitrator·, decision herein is also inappropriate for this reason. Dil'crsi/icd dustries. clc. 20R "'RLB 233 1974.' 1\ior Is deferral warranted simp!) hecause the arhitration provided partial relief to Franklin h) ordering h1s ment. In circumstances where the discharge is tory in violation of Section R(a)(J) and that issue was passed hy the arhitrator who concluded that Franklm was "guilty" hut that the penalty wa;. too severe -the that partial relief hy way of reinstatement was awarded without does not in opinion constitute a comprom1se award within the meaning of applicable Board precedent to which the Buard should defer. Cessna A ircrafi Co., 220 NLRB 873 (1975). !\·. Ill!-Hl·l·Cl 01· fill· l'Sl·AlR l.MIOR PRACT!< l:S l POS COM\1l'RCI· The activities of ResponJent as set forth in set.:tion Ill. ahove. occurring in connection With Respondent's tion described in section I. a hove. have a close and mtimate relation,hip to trade. traffic. and commerce among the eral States and tend to lead to labor disputes hurdemng and ohstructing commerce and the free flow of commerce. 'Alfm/.\1. i.t'""· fw. :--JLRB 757 (1977) 11 I\tor Jl) I regard as m pmnt Electronli RtŁproductwn Scrv1Ct' Corporatwn, 213 NLRB 75R (1974). wh1ch Re-rondenl urge' IS cnntrnllmg on the ground' that Jeferral 1:-. appfl)pflate where tht.Ł unLur l;..d·H_lr practJce JS'\Ul' have been partJcul.uly ""here. ,o, here. the unfair lahor practice Js.-..ue wa.-.. argued hy thtŁ limnn ,mJ 1gnoreJ hy the arl11trator. In that case the umon Je!lheratel_:-. v.tthheld C\.JJent·e on the unfa1r lahor pract1n: t .... -..utŁ a.., to he ahle tn rel!t1gate the matter hefnrl' the Bl1arJ V. THE REMEDY Having found that Respondent has engaged in and is engaging in certain unfatr labor pract1ces. I shall mend that it cease and desist therefrom and take certain affirmative action designed to effectuate the policies of the Act. I have found that the Respondent discharged Ronald Franklin for reasons which offended the provisions of tion 8(a )(3) of the Act. I shall therefore recommend that the Respondent make him whole for any loss of pay which he may have suffered as a result of the discrimmation ticed against him, the backpay to be provided with interest computed in the manner prescribed in F W Woolworth Company. 90 N LRB 289 ( 1950). and Florida Sleel lion. 231 NLRB 651 (1977).' Cor-.:cLL'Sioss OF LAw I. Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) nf the Act. 2. United Steel Workers of America. AFL CIO CLC. " a labor organization within the meaning of Section 2(5) of the Act. 3. By interfering with. restraining. and coercing ees in the exercise of guaranteed in Section 7 of the Act. Respondent has engaged in and is engaging m unf:.ur lahor proscribed h\ Section R(a )(I) of the Act. 4. By unlawfully d1schargmg Ronald Franklin on or ahout September 20. 1976. Respondent engaged 111 an labor practice within the mean1ng of Section 8(a)(J) of the Act. Upon the foreg01ng tlndings of fact. conclw,ions of law. and the entire record. and pursuant to SectiLll1 IO(c) of the :--;ational Labor Relations Act as amended. I hereby 1ssue the following recommended: ORDER'" The Respondent. Greif Bros. Corporation. Delaware. Ohw. 1ts officers. agents. and ass1gns. shall: I. Cease and des1st from: (a) Discrirninatorily denying employees leave t'' engage in protected concerted activities. (b) Threatening employees with discharge for engag1ng in protected concerted activity. (c) Discharging or otherwise d1scnminating against an) employee for engagmg in pwtected concerted activity. (d) In any other manner Interfering with. restraimng. or coercing its employees in the exercise of their nghts under Sect1on 7 of the Act. 2. Take the following affirmative actinn which I find essary to effectuate the po!ic1es of the Ad: (a) Offer to Ronald Franklin Immediate and full statement to his former joh or. 1f It no Iunger exists. w a 'See. general!). tm· Pfumhm!( & Healln!( Co .. 138 NLRB 716 (196:'). 10 In the C\'ent no exceptions are tlleJ pronJed b) Se<.:. 102.46 of the Rul"' and of the NatJŁmal l.ahor Rela11on' Board. ihe findmgs. wnclusHms. and recommended Order herem shall."' pr<mdeJ 111 Sec. 102.48 ,,f the Rule' and Regulallon>, he adorted hy the Board and become 1ts conclusll10S, and Order, and .ill thereto shall be deemed wa1veJ fi.Jr all purposes  244 DECISIONS OF NATIONAL LABOR RELATIONS BOARD substantially equivalent job. and make him whole for any loss of pay which he may have suffered as a result of the discrimination practiced against him in the manner set forth in the section of this Decision entitled "The Remedy." (b) Preserve and. upon request, make available to the Board or its agents. for examination and copying. all roll records, social security records 
and reports. and all other records necessary to analyze the amounts of backpay due herein. (c) Post at their facilities in the United States organized by the Union copies of the attached notice marked dix."'' Copies of said notice, on forms to be provided by the Director for Region 6, after being duly signed by dent's authorized representatives. shall be posted by them immediately upon receipt thereof. and be maintained by them for 60 consecutive days thereafter. in conspicuous places, including all places where notices to employees are customarily posted. Reasonable steps shall be taken to sure that said notices are not altered, defaced. or covered by any other material. (d) Notify the Regional Director for Region 6, in writ-11 In the event that this Order is enforced by a Judgment of a l:nited States Court of Appeals, the words in the notice reading "Po;ted by Order nf the National Labor Relations Board" shall read "Posted Pursuant to a Judgment of the Umted States Court of Appeals Enforcing 1n Order of the National Labor Relations Board." ing, within 20 days from the date of this Order. what steps have been taken to comply herewith. APPENDIX NOTICE To EMPLOYEES PoSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government WE WILL NOT discriminatorily deny leave to our ployees to engage in protected concerted activities. WE WILL NOT threaten employees with discharge for engaging in protected concerted activities. WE Wll.l. NOT discharge or discriminate against any employee for engaging in protected concerted ties. WE wru. NOT in any other manner interfere with. restrain. or coerce our employees in the exercise of their rights guaranteed in Section 7 of the National Labor Relations Act as amended. WE WILl. make Ronald Franklin whole for anv loss of pay he may have suffered as a result of our nation practiced against him and WE WILL reinstate him. GtU.!F BROS. CORPORATIO!" 